[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
I.
VISITATION
In its Memorandum of Decision dated October 16, 1990, the Court ordered visitation for the defendant as follows:
"The defendant shall have visitation with Christopher on alternating weekends from Friday after school until Sunday at 6:00 p. m., each Wednesday from after school until 8:00 p. m., alternating school year vacations, alternating holidays, and three weeks during the summer."
That order created more problems than it solved.
Accordingly that paragraph of the Memorandum of Decision quoted above is revoked and in its place the following is substituted.
Weekend Visitation
The defendant shall have visitation with Christopher on alternating weekends.
During the school year the visitation shall be from Friday after school until Sunday at 6:00 p. m. The defendant shall pick up Christopher at the grandparents' home in Orange CT Page 2279 on Friday at 4:15 p. m. and the grandparents shall pick him up at the defendant's residence in West Haven on Sunday at 6:00 p. m.
During the summer recess after the school year has ended, the visitation shall be from Friday morning at 10:00 a.m. until Sunday at 6:00 p. m. The defendant shall pick up Christopher at the grandparents' home in Orange on Friday at 10:00 a.m. and the grandparents shall pick him up at the defendant's residence in West Haven on Sunday at 6:00 p. m.
Wednesday Visitation
The defendant shall have visitation with Christopher each Wednesday.
During the school year the visitation shall be after school until 8:00 p. m. The defendant shall pick up Christopher at the grandparents' home in Orange at 4:15 p. m. and the grandparents shall pick him up at the defendant's residence in West Haven at 8:00 p. m.
During the summer recess after the school year ended, the visitation shall be on Wednesday from 10:00 a.m. until 6:00 p. m. The defendant shall pick up Christopher at the grandparents' home in Orange at 10:00 a.m. and the grandparents shall pick him up at the defendant's residence in West Haven at 8:00 p. m.
Christmas School Vacation Visitation
The defendant shall have visitation with Christopher during the Christmas School Vacation. The time of the vacation shall be split so that the defendant shall have visitation for one-half of that vacation and for the other half Christopher shall be with the grandparents.
The defendant shall have visitation with Christopher for the first one-half of the Christmas vacation in 1991 and also in 1992. In 1993 she shall have visitation in the second half of the vacation. Thereafter, in the succeeding years she shall have visitation alternatively between the first half of the vacation and the second half of the vacation.
The defendant shall pick up Christopher at 10:00 a.m. on the first day of her one-half of the vacation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on the last day of the defendant's one-half of the vacation at the defendant's residence in West Haven. CT Page 2280
February and Spring School Vacations Visitation
This year the defendant shall have visitation with Christopher during the entire Spring school vacation. She shall pick Christopher up at 10:00 a.m. on the first day of the Spring school vacation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on the last day of the Spring school vacation at the defendant's residence in West Haven.
In 1992 the defendant shall have visitation with Christopher during the entire February school vacation. She shall pick Christopher up at 10:00 a.m. on the first day of that February school vacation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on the last day of that February school vacation at the defendant's residence in West Haven.
In 1992 the grandparents shall have Christopher with them for the entire Spring school vacation period.
Thereafter in succeeding years the defendant shall have visitation with Christopher alternatively between the February and Spring vacations. Each time she has visitation she shall pick up Christopher at 10:00 a.m. on the first day of the school vacation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on the last day of that school vacation at the defendant's residence in West Haven.
Holidays Visitations
During the school year the defendant shall have visitation with Christopher on the first day that school is not in regular session because of holidays, teachers' workshops, etc. Such days not shall include days when school is not in session because of weather conditions or other extraordinary conditions that prevent school being open. Thereafter the defendant shall have visitation on every other such school day the school is not in regular session. The defendant shall pick up Christopher at 10:00 a.m. on any such day she is entitled to visitation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on such days at the defendant's residence in West Haven.
During this coming summer when school is not in session the defendant shall have visitation with Christopher on July 4 and Christopher shall be with the grandparents on Labor Day. Thereafter in succeeding years the defendant shall have CT Page 2281 visitation with Christopher alternatively between July 4 and Labor Day. Each time the defendant has visitation she shall pick up Christopher at 10:00 a.m. at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on that day at the defendant's residence in West Haven.
Summer Visitation
The defendant shall have visitation with Christopher for three weeks during each summer on consecutive weeks or any other combination of three weeks. She shall advise the grandparents in writing on or before April 1 of this and all succeeding years of her wishes concerning visitation for the coming summer.
The defendant shall pick up Christopher at 10:00 a.m. on the first day of the chosen week or weeks of the summer visitation at the grandparents' home in Orange and the grandparents shall pick him up at 6:00 p. m. on the last day of her chosen vacation week or weeks at her residence in West Haven.
The grandparents likewise shall have the right to go away with Christopher for a comparable three weeks during the summer.
Note
While the defendant has visitation with Christopher for an extended period or if the grandparents take Christopher away on vacation, the Wednesday and weekend visitations that defendant otherwise would have had are vacated so that those visitation days cannot be claimed by the defendant at a later time.
                                   II.
THE FEES OF ATTORNEY ROBERTA FRIEDMAN
The Court ordered that the attorney for the child shall be paid by the plaintiff, the defendant and the intervening grandparents in equal shares.
The Court understands that the fee Attorney Friedman is owed totals $4,941 and that $1,984 has been paid by the grandparents. That leaves a balance of $2,957. The plaintiff shall pay one-half of that balance and the defendant shall pay one-half of that balance. Both the plaintiff and the defendant each are ordered to pay their share by sending Attorney Friedman $20 a week beginning at CT Page 2282 once, the payments to be made at her office in New Haven on or before Friday of each week.
Thomas J. O'Sullivan Trial Referee